DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 

On page 5 of the remark, applicant argued: “By this Response, claim 1 has been amended to clarify this language. For at least this reason, the Applicant submits this rejection is now moot and should be withdrawn.”

The examiner disagrees.  See 35 USC 112 rejections below for details.

On pages 7-8 of the remark, applicant argued:

As Surwase does not even teach or suggest such a configuration file, Surwase cannot teach or suggest surfacing the command via an application programming interface implemented using the configuration file for the external actor to trigger; and facilitating,  
based on the trigger, internal execution of the command one or more instructions for the external actor, as set forth in claim 1.

The examiner disagrees.  Applicant appears to have a narrow claim construction.  A configuration file (under BRI) can be one or more commands.   

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claim 16 is rejected under 35 USC 112 by virtue of base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, it is not clear what “generating a configuration file defining a command  .  .  .   to be masked and made available for execution by an external actor in a infrastructure  .  .  .  surfacing the command via an application programming interface implemented using the configuration file for the external actor to trigger” should be construed as. 



For the purpose of this examination, it is assumed that a command is made available.   All dependent claims are rejected by virtue of base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 13-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surwase, (Surwase, V. (2016). REST API modeling languages-a developer’s perspective. Int. J. Sci. Technol. Eng, 2(10), 634-637) (hereinafter Surwase) in view of Applicant Admitted Prior Art (Background, spec) (hereinafter AAPA). .

As per claim 1, Surwase teaches: 

generating a configuration file defining a command that is representative of one or more instructions executable internally by of a system to be masked and made available for execution by an external actor in a infrastructure (Surwase, pg 635, under BRI, a command can be one or more instructions), the configuration file defining an expected input and a resource for execution of the one or more instructions; (Surwase, Abstract, pg 635—path parameter, query parameter);
surfacing the command via an application programming interface implemented using the configuration file for the external actor to trigger (Surwase, pg 635—a surfacing step exists in order for http client to use a path relative to the base path that identifies the resource); and
facilitating, based on the trigger, internal execution of the one or more instructions for the external actor (Surwase, pg 635—GET, PUT, DELETE);

Surwase does not expressly teach: 
wherein the system is a virtual appliance, wherein the infrastructure is a cloud infrastructure

However, AAPA discloses: 
wherein the system is a virtual appliance (AAPA, [0004]), wherein the infrastructure is a cloud infrastructure (AAPA, [0005]);

Both AAPA and Surwase pertain to the art of cloud computing. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to virtualize systems and make infrastructure into cloud infrastructure because virtualizing computer systems provides benefits such as an ability to execute multiple computer systems on a single hardware computer, replicating computer systems, moving computer systems among multiple hardware computers, and so forth (AAPA, [0004]).  And, it is well-known in the art that cloud computing offers benefits such as cost savings, flexibility, and mobility.  

As per claim 2, Surwase/AAPA teaches: 

The method of claim 1 (See rejection on claim 1), further including identifying the command as available for external execution (Surwase, pg 635—an identifying step exists in order to have the commands).

As per claim 3, Surwase/AAPA teaches: 

The method of claim 1 (See rejection on claim 1), further including determining an expected output of the command (Surwase, pg 635).

As per claim 4, Surwase/AAPA teaches:
The method of claim 3 (See rejection on claim 3), wherein generating the configuration file further includes defining in the configuration file the expected output of the command (Surwase, pg 635—under BRI a configuration file can include a table that describe methods and result).

As per claim 5, Surwase/AAPA teaches:
The method of claim 4 (See rejection on claim 4), wherein generating the configuration file further includes defining, in the configuration file, at least one operation or rule to tie the expected input to the expected output using the resource (Surwase, pg 635).

As per claim 6, Surwase/AAPA teaches:

The method of claim 1 (See rejection on claim 1), wherein generating the configuration file further includes defining, in the configuration file, a component identifier associated with the resource to execute the command (Surwase, pg 635).

As per claim 8, Surwase/AAPA teaches:
The method of claim 1(See rejection on claim 1),, wherein the resource is associated with at least one of a server or a remote host of the cloud infrastructure, and further including executing the command using an execution task associated with at least one of the server or the remote host (Surwase, pg 635).




The method of claim 8 (see rejection on claim 8), further including assigning an execution identifier to the execution task (Surwase, pg 635).

As per claim 10, Surwase/AAPA teaches:

The method of claim 9 (see rejection on claim 9), further including providing the execution identifier to the external actor via the application programming interface (Surwase, pg 635).

As per claim 13, Surwase/AAPA teaches:

The method of claim 1 (see rejection on claim 1), wherein the application programming interface includes at least one of an instruction execution application programming interface or a status retrieval application programming interface, wherein the trigger includes selection of the command by the external actor based on a name associated with the command, and further including providing the name in the configuration file (Surwase, pg 635).

As per claim 14, Surwase/AAPA teaches:

The method of claim 1 (see rejection on claim 1), further including masking instructions to be executed internally to implement the command in the cloud infrastructure (Surwase, pg 635).

As per claim 15, Surwase/AAPA teaches:

The method of claim 1 (see rejection on claim 1), wherein the external actor includes at least one of a computer program or a computer system, and further including associating at least one of a node or a machine identifier with the command (Surwase, pg 635).

As per claim 18, Surwase/AAPA teaches:

The method of claim 1 (see rejection on claim 1), wherein the command is a first command, and further including encoding the first command and a second command in an execution task to be executed in the cloud infrastructure using at least the resource (Surwase, pg 635--converting from one system of communication into another exists in order for the system to execute methods).

As per claim 19, Surwase/AAPA teaches:

The method of claim 18 (see rejection on claim 18) , further including analyzing, via a management endpoint, the first command and the second command included in the execution task to determine at least the resource to execute the first command and the second command (Surwase, pg 635—a management point exists in order to execute methods).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Surwase/AAPA as applied to claim 1 above, and further in view of Joshi et al. (US2016/0191355) (hereinafter Joshi).

As per claim 7, Surwase/AAPA teaches:

The method of claim 1 (see rejection on claim 1), wherein the command is a first command (Surwase, pg 635); 

Surwase/AAPA does not expressly teach:
wherein further including hiding a second command from execution by the external actor.

However, Joshi discloses: 
wherein further including hiding a second command from execution by the external actor (Joshi, [0091]).

Both Joshi and Surwase/AAPA pertain to the art of cloud computing. 

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Surwase/AAPA as applied to claim 8 above, and further in view of Martin et al. (US2007/0294387) (hereinafter Martin).

As per claim 11, Surwase/AAPA teaches:

The method of claim 8 (see rejection on claim 8).

Surwase/AAPA does not expressly teach: 
 further including generating an execution status for the execution task based on the resource.

However, Martin discloses: 
further including generating an execution status for the execution task based on the resource (Martin, [0059]).

Both Martin and Surwase/AAPA pertain to the art of computing systems. 

. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Surwase/AAPA/Martin as applied to claim 11 above, and further in view of Fang et al. (US2018/0060133) (hereinafter Fang).

As per claim 12, Surwase/AAPA/Martin teaches: 

The method of claim 11 (See rejection on claim 1).

Surwase/AAPA does not expressly teach: 
 further including providing the execution status to the external actor via the application programming interface.

However, Fang discloses: 
further including providing the execution status to the external actor via the application programming interface.

Both Fang and Surwase/AAPA/Maritn pertain to the art of computing systems. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to report errors using API for the execution task because knowing execution status would allow a system to make determination such as asking for more resources.  A PHOSITA would thus know to use Martin’s method to providing execution status. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Surwase/AAPA as applied to claim 17 above, and further in view of Chen et al. (US 2018/0026831) (hereinafter Chen).

As per claim 17, Surwase/AAPA teaches: 

The method of claim 1 (see rejection on claim 1).

Surwase/AAPA does not expressly teach: 
further including determining a component to provide the resource dynamically at runtime.

However, Chen discloses: 
further including determining a component to provide the resource dynamically at runtime (Hu, [0118]).



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to assign resources because determining system components at runtime would allow the system to adjust to system changes.  This would allow the system to be more adjustable to current conditions and thus make the system performs better under different conditions. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Surwase/AAPA as applied to claim 1 above, and further in view of Hu et al. (US 2012/0278379) (hereinafter Hu).

As per claim 20, Surwase/AAPA teaches: 

The method of claim 1 (See rejection on claim 1).

Surwase/AAPA does not expressly teach: 
wherein the resource is a first component, and further including relaying the command from the first component to a second component.

However, Hu discloses: 
wherein the resource is a first component, and further including relaying the command from the first component to a second component (Hu, [0118]).

Both Hu and Surwase/AAPA pertain to the art of computing systems. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to relay tasks because relaying commands between components would eliminate overheads of going through a 3rd party.  A PHOSITA would thus know to use Hu’s method to relay commands.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196